Citation Nr: 0002510	
Decision Date: 02/01/00    Archive Date: 02/10/00

DOCKET NO.  98-10 488	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE


Entitlement to Survivors' and Dependents' Educational 
Assistance (DEA) benefits under the provisions of Chapter 35, 
Title 38, United States Code, for enrollment beginning 
January 9, 1998.



ATTORNEY FOR THE BOARD


L. J. Nottle, Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
August 1969.  The appellant is the veteran's spouse.  Her 
claim comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 1998 determination of the Muskogee, 
Oklahoma, Department of Veterans Affairs (VA) Regional Office 
(RO). 


REMAND

The appellant claims that she is entitled to Chapter 35 
benefits for enrollment in a program of education that began 
in January 1998.  A review of the record reveals that 
additional development by the RO is necessary before the 
Board can decide the appellant's claim.  The appellant 
contends that a favorable decision is warranted on the 
following bases: (1) that the veteran really became 100 
percent disabled in 1992 after being declared unemployable 
for 20 years; (2) that for tax purposes, during the twenty 
years prior to 1992, the veteran was deemed 70 percent 
disabled, 30 percent due to unemployability; and (3) that she 
and the veteran were not married until October 1996. 

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being a spouse of a veteran 
who has a permanent and total disability rating.  38 U.S.C.A. 
§ 3501(a)(1)(D) (West 1991); 38 C.F.R. § 21.3021(a)(3)(i) 
(1999).  The beginning date of the 10-year period of 
eligibility for a spouse of a veteran with a permanent and 
total disability rating effective after November 30, 1968, is 
the effective date of the rating or the date of notification 
of such rating, whichever is more advantageous to the spouse.  
38 U.S.C.A. § 3512(b)(1)(A) (West 1991); 38 C.F.R. § 
21.3046(a)(2)(ii) (1999).

The record in this case shows that the RO, in a rating 
decision dated January 1972, awarded the veteran a total (100 
percent) disability rating based on individual 
unemployability, effective from September 1, 1971.  Although 
VA Forms 21-6798 (Disability Award) and 20-822 (Control 
Document and Award Letter) appear to reflect that the veteran 
was notified of this determination in February 1972, they do 
not indicate that such notification included a discussion 
regarding the permanency of the veteran's total disability 
rating.  As noted above, the law provides that the 10-year 
period of eligibility may begin on the date the veteran was 
notified of a permanent and total disability rating.  
However, although it appears that the veteran's total 
disability rating was found to be permanent in 1972, it is 
unclear as to when he was actually notified of the permanency 
of his total disability rating.  A VA Form 21E-1994a 
(Determination of Basic Eligibility and Entitlement), dated 
in August 1972, specifically notes that the veteran's 
disability was determined to be permanent and total.  
However, in April 1992 and August 1992, the veteran submitted 
VA Forms 21-4138 (Statement in Support of Claim) indicating 
that the status of his disability had changed and requesting 
a statement of permanency.  In light of these facts, the 
Board believes it would be helpful for the RO to identify the 
document that notified the veteran of the permanency of his 
total rating, and provide adequate reasons and bases as to 
how the identified document satisfies the Chapter 35 notice 
requirements.

In this regard, the Board also notes that in attempting to 
determine when the veteran was provided notice of the 
determination regarding permanency, it may be helpful to 
obtain other potentially relevant documents.  In this regard, 
the Board observes that it appears that it appears that 
sometime in 1972 or 1973, the veteran's spouse at that time, 
Geraldene, was in receipt of Chapter 35 benefits.  The record 
also indicates that another of the veteran's former spouses, 
Cathey, applied for Chapter 35 benefits in 1979, was provided 
a Certificate of Eligibility for Chapter 35 benefits in 
December 1979, and provided actual benefits in 1980.  If 
either of the veteran's former spouses had applied for such 
benefits and was in receipt thereof, then clearly, the 
veteran had notice regarding the relevant eligibility 
requirements.  Thus, information in their Chapter 35 files, 
if available, may aid in determining the notice question in 
this case.  The Board also notes that it appears from the 
record that the veteran may have been receiving VA vocational 
rehabilitation training as far back as the 1970's which may 
be another source of information.  The record also indicates 
that the veteran had applied for benefits under the Civilian 
Health and Medical Program of the VA (CHAMPVA) at least as of 
February 1985, which appears to require, in part, that the 
veteran be rated as totally and permanently disabled due to 
service-connected disability to receive benefits.  
Information in these files, including the applications, may 
also clarify when the veteran was provided the notice in 
question in this case.  The RO should attempt to obtain any 
relevant records in these files if it is unable to determine 
when the notice requirement was satisfied.

In addition, certain portions of 38 C.F.R. Part 21 pertaining 
to claims and effective dates for awards of educational 
assistance benefits were changed, effective June 3, 1999.  
See 64 Fed. Reg. 23769 (1999).  When a law or regulation 
changes after a claim has been filed, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran generally applies.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  Therefore, 
on Remand, the RO should consider whether any of the 
amendments that went into effect on June 3, 1999 
substantively changed any of the regulations applicable to 
the appellant's claim for DEA benefits under Chapter 35, and 
if so, analyze the appellant's claim under both the former 
and revised regulations and notify the appellant of the 
pertinent changes. 

To ensure that the appellant is afforded due process of law, 
this case is REMANDED to the RO for the following 
development:

1.  The RO should identify and associate 
with the claims file the notice to the 
veteran regarding the permanency of his 
total disability rating.  If a copy of 
the letter is not available, the RO 
should identify the information in the 
file which indicates that such 
information was provided to the veteran.  
If such information is not available, the 
RO should attempt to verify that the 
veteran did have notice that he had been 
rated as permanently and totally disabled 
due to service-connected disabilities 
through alternate sources to include the 
veteran's Chapter 31 vocational 
rehabilitation folder; the Chapter 35 
folder of the veteran's former spouses, 
Geraldene and Cathey, regarding possible 
benefits provided Geraldene in 1972-73 
and Cathey in 1979-80; and, if necessary, 
information from the veteran's CHAMPVA 
folder regarding benefits applied for by 
the veteran including in the mid-1980's.

2.  The RO should readjudicate the 
appellant's claim.  If the RO affirms its 
prior denial, it should provide the 
appellant with a Supplemental Statement 
of the Case, which includes all laws and 
regulations applicable to her claim, and 
afford her an opportunity to respond 
before the claim is returned to the Board 
for additional review.

The purpose of this REMAND is to afford the appellant due 
process of law.  The 

Board intimates no opinion, either factual or legal, as to 
the ultimate conclusion warranted in this case.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



